PER CURIAM.
The petition seeking a belated appeal of the order of September 21, 2009, denying petitioner’s motion for postconviction relief and amended motion for postconviction relief in Leon County Circuit Court case number 2005-CF-4550, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal *60in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.